Citation Nr: 0006641	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  96-05 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left knee injury, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a compensable rating for left leg varicose 
veins.

3.  Entitlement to service connection for a skin disease of 
the feet.

4.  Entitlement to service connection for a right leg 
varicose veins.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


REMAND


The veteran served on active duty from August 1978 to August 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
following a July 1995 decision of the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied compensable ratings for residuals of a left 
knee injury and left leg varicose veins, denied service 
connection for a skin disease of the feet, right leg varicose 
veins, and an atrophic left testicle, and denied entitlement 
to a compensable rating under 38 C.F.R. § 3.324 on account of 
multiple noncompensable disabilities.  Subsequently, by an 
April 1996 hearing officer decision, an increased (10 
percent) rating was assigned for the veteran's left knee 
disability, and service connection was granted for an 
atrophic left testicle.  Because of the award of the 10 
percent schedular rating, the issue of entitlement under 
§ 3.324 became moot.  38 C.F.R. § 3.324 (a 10 percent rating 
on account of multiple noncompensable disabilities may not be 
combined with any other compensable rating).  Therefore, the 
issues on appeal are as stated on the first page of this 
decision.

First, as to the veteran's service-connected left knee 
disability, the Board notes that service connection was 
granted for residuals of a left knee injury with 
chondromalacia and rated as non-compensably disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5099-5014 (osteomalacia).  
See RO decision entered in November 1985.  (Osteomalacia is 
rated on the basis of limitation of motion, as arthritis, 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5014, 
Note (1999).)  More recently, in an April 1996 hearing 
officer decision, an increased (10 percent) rating was 
assigned the veteran's service-connected left knee 
disability.  The hearing officer granted the increased rating 
based on personal hearing testimony (i.e., testimony of left 
knee pain since removal of knee cartilage while on military 
service) and adverse symptomatology noted at his most recent 
VA examination.  (The provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5259, provides a 10 percent disability rating 
for symptomatic removal of cartilage.)

What is significant about the way the RO has variously 
characterized the service-connected left knee disability is 
that both limitation of motion and symptoms due to cartilage 
removal have been considered.  Given such characterizations, 
consideration must now be given to the degree of any 
functional loss caused by pain such as has been repeatedly 
complained of by the veteran.  DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion require 
consideration of functional losses due to pain, etc.).  This 
is so because a rating higher than that provided for in 
Diagnostic Code 5259 might be available under criteria use to 
evaluate limitation of motion.

Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (1998).  In DeLuca v. Brown, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) 
noted that the VA examination relied on to rate the veteran's 
disability had merely included findings as to the range of 
motion without accounting for factors enumerated in § 4.40.  
The Court cited the case of Bierman v. Brown, 
6 Vet. App. 125, 129 (1994) in which 38 C.F.R. § 4.10 was 
quoted for the proposition that a rating examination must 
include a "full description of the effects of disability 
upon the person's ordinary activity."  DeLuca, at 206 
(Emphasis added).  In order to effectuate this requirement, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.  This is what is now required in the veteran's 
case.

When seen by VA in April 1995 the veteran's complaints of 
chronic left knee pain were noted.  Additionally, clinical 
findings relative to his left knee were made.  Specifically, 
range of motion studies disclosed 130 degrees of flexion and 
0 degrees of extension.  Additionally, mild varus laxity with 
crepitus was observed.  Moreover, left knee x-rays revealed, 
for the first time, mild degenerative changes of the femoral-
tibial joint and calcification of the collateral ligament.  
However, no attempt was made to quantify the veteran's pain 
in terms that can be used to apply the pertinent rating 
criteria.  Consequently, it may be said that the examination 
report was not responsive to the mandate of DeLuca that the 
examiner express the functional losses experienced by the 
veteran in terms that can be used to apply the criteria of 
the applicable diagnostic codes.  For example, while a 
veteran may have almost normal range of motion demonstrated 
in a clinical setting, his functional loss due to pain or 
flare-ups may be comparable to a disability level 
contemplated by more severe limitation of motion.  If so, he 
must be rated accordingly.  The only way to apply this rule 
is for the examiner to provide his/her best judgment as to 
the level of disability caused by the pain or flare-ups, 
etc., and to report such an opinion in terms that can be used 
to apply the rating criteria.

Therefore, because governing regulations provide that VA's 
duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran, and because the 
service-connected left knee disability appears to contemplate 
problems addressed in Diagnostic Codes 5014, 5259, 5260, and 
5261, a remand for a VA examination to ascertain the degree 
of knee impairment is required.  See Esteban v. Brown, 
6 Vet. App. 259 (1994) and VAOPGCPREC 23-97 (July 1, 1997) 
(separate ratings may be assigned for instability and loss of 
motion when rating knee disability). 

Next, turning to the issue of an increased rating for the 
veteran's service-connected left leg varicose veins, the 
Board notes that the rating criteria for evaluating 
cardiovascular disabilities, including varicose veins, were 
amended on two occasions during the pendency of the veteran's 
appeal.  The first amendment became effective on January 12, 
1998.  62 Fed. Reg. 65207-65224 (Dec. 11, 1997).  The second 
amendment became effective on August 13, 1998.  63 Fed. Reg. 
37778-37779 (July 14, 1998). 

The Court has held that, where the law changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant must be applied, unless Congress 
provides otherwise or the Secretary permits action to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308 (1990).  
Since Congress has not provided otherwise in this particular 
instance, and because the Secretary has not permitted action 
contrary to the rule in Karnas, analysis of the veteran's 
claim must include consideration of each version of the 
applicable rating criteria.  Id.

Notice of the changes by way of a statement of the case (SOC) 
or supplemental statement of the case (SSOC) has not been 
provided to the veteran.  Moreover, no examination has been 
conducted since the change in law that takes into account the 
changed criteria.  To satisfy these procedural requirements, 
a remand is required.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1998).  Moreover, it should be noted that VA's duty to 
assist requires that the veteran be scheduled for a VA 
examination that not only takes into account the records of 
prior medical treatment, but includes clinical findings 
sufficient to rate varicose veins in accordance with the 
applicable criteria, both old and new.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991); Massey v. Brown, 
7 Vet. App. 204 (1994).

Additionally, as to all the issues on appeal, including the 
veteran's claims of service connection for skin disease of 
the feet and a right leg disability, governing regulations 
provide that a SSOC will be furnished to the veteran when 
additional pertinent evidence is received after a SOC has 
been issued.  38 C.F.R. § 19.31 (1999).  However, a review of 
the record on appeal reveals that, in June 1998, the RO 
received VA treatment records pertaining to complaints, 
diagnoses, and/or treatment for a left knee disability, left 
leg varicose veins, a skin disease of the feet, and a right 
leg disability.  No SSOC was issued by the RO.  The Boards 
finds that the foregoing records were additional pertinent 
evidence.  Id.  Moreover, a review of the record on appeal 
reveals that the veteran's local representative neither 
waived his right to file a VA Form 1-646, Statement of 
Accredited Representation in Appealed Case, of filed a VA 
Form 1-646 as to these issues.  38 C.F.R. § 20.600 (1999) (an 
appellant will be accorded full right to representation in 
all stages of an appeal).  Therefore, a remand is required 
for RO consideration of the foregoing VA treatment records, 
issuance of a SSOC, and for the representative's 
presentation.  38 C.F.R. § 19.9 (1999).

Lastly, the Board notes that, while the RO in December 1997 
and January 1998 scheduled VA examinations for the veteran, 
he failed to show for those examinations.  Thereafter, the 
veteran, through his representative, indicated that he did 
not receive notice to report for the examinations.  VA 
regulations specifically provide that:

	[w]hen entitlement or continued entitlement 
to a benefit cannot be established or 
confirmed without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, 
or reexamination, . . . [and] the examination 
was scheduled in conjunction with . . . a 
claim for increase, the claim shall be 
denied.  

38 C.F.R. § 3.655(a), (b) (1999).  

The Court has held that, when the Board addresses in its 
decision a question that has not yet been fully addressed by 
the RO, the Board must consider whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the SOC provided the veteran fulfills 
the regulatory requirements.  See 38 C.F.R. § 19.29 (1998).  
If not, the matter must be remanded to the RO to avoid 
prejudice to the veteran.  Bernard, supra.

To ensure the veteran due process of law and to avoid the 
possibility of prejudice, the Board will remand the matter to 
the RO so that he can be given another opportunity to appear 
for the required examinations and, if necessary, be issued a 
SSOC which contains a summary of the provisions of 38 C.F.R. 
§ 3.655 and a discussion of how they affect his claims.  
38 C.F.R. § 19.9 (1999).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  

2.  The veteran should be scheduled for a 
VA orthopedic evaluation.  The examiner 
should review the claims file, examine 
the veteran, and provide findings that 
take into account all functional 
impairments due to his service-connected 
left knee disability, including problems 
such as pain, incoordination, weakness, 
fatigability, abnormal movements, etc.  
See 38 C.F.R. §§ 4.40, 4.45 (1999).  The 
examiner should identify each functional 
debility legitimately experienced by the 
veteran solely due to service-connected 
disability.  Functional loss due to such 
difficulties affecting the left knee 
should be equated with additional loss in 
range of motion due to these factors.  
See DeLuca, supra.  Moreover, the 
examiner should state whether the veteran 
has subluxation or lateral instability of 
his left knee due to service-connected 
disability, and if he does, whether it is 
severe, moderate, or slight.  Any opinion 
as to subluxation or lateral instability 
must be reconciled with the April 1995 VA 
examiner's finding of "mild varus 
laxity."  Additionally, the examiner 
should also indicate whether any post-
operative scar is superficial, poorly 
nourished, with repeated ulceration, or 
is tender and painful on objective 
demonstration.  The examiner must also 
give an opinion as to whether any 
scarring further limits function of the 
veteran's left knee. 

3.  The RO should next schedule the 
veteran for an examination to assess the 
severity of his service-connected left 
leg varicose veins.  The claims folder 
and a copy of this remand should be made 
available for the examiner's review.  Any 
testing deemed necessary should be 
conducted.  Clinical findings should be 
elicited so that both the old and new 
rating criteria may be applied.  A 
complete explanation of the factors 
leading to the examiner's opinion in this 
regard should be set forth.

4.  The RO should undertake any 
additional development suggested by the 
evidence obtained.  The RO should examine 
the evidence received since issuance of 
the April 1996 SSOC and take adjudicatory 
action on all issues, including the 
claims of service connection.  
Adjudication of the increased rating 
claim for residuals of a left knee injury 
should include particular consideration 
by the RO of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.71, 4.71a, 4.73, 4.118 
(1999) and the precepts of DeLuca, supra, 
and Esteban, supra, as well as VAOPGCPREC 
23-97 (July 1, 1997).  Adjudication of 
the increased rating claim for left leg 
varicose veins should take into account 
both old and new rating criteria.  If any 
action taken remains adverse to the 
veteran, a SSOC should be issued that 
addresses the RO's adjudicatory action 
and all the evidence of record received 
since issuance of the April 1999 SSOC, 
including the VA treatment records 
received by the RO in July 1998, a 
summary of the applicable laws and 
regulations, including the new schedular 
rating criteria, with appropriate 
citations, and an explanation of how such 
laws and regulations affect the RO's 
decision.  If the veteran should fail to 
report for any VA examination without 
good cause, the SSOC should specifically 
refer to the provisions of 38 C.F.R. 
§ 3.655 (1999). 

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until further notice is 
received.  The purpose of this remand is to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issues.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


